DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see pages 5-10, filed 6/15/2021, with respect to the rejections of claims 1-18 and the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made below.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 12, the “6” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitations “said liner”, “said upper liner face”, “said plurality of microcavities”, “said lower line face”,  “said pressure sensitive adhesive layer”, “said 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hannington (WO2006/076116).
Hannington teaches a method comprising the steps of: 
forming a liner (101) with an upper liner face and a lower liner face opposite the upper liner face; 
forming a plurality of microcavities (108) on the upper liner face;  
selectively positioning a polymeric, non-adhesive material composition (124) in the microcavities so as to form an adhesion controlling system on the upper liner face; 
applying the liner over a pressure sensitive adhesive layer (104) being comprised of an adhesion face and a connection face opposite the adhesion face, the adhesion controlling system contacting the adhesion face so as to form a multilayer film (page 4, line 30 – page 5, line 4; page 13, lines 6-14; Figure 6). 
	With respect to claim 2, Hannington teaches hardening the polymeric non-adhesive material-composition, after the step of selectively positioning (page 13, lines 29-33).  
With respect to claim 5, Hannington teaches using the same material as Applicant's polymeric, non-adhesive material composition (Applicant's specification: paragraph 0069}; therefore it would be inherent that Hannington teaches the claimed polymeric, non-adhesive composition of a similar surface tension (page 14, lines 5-7}.
With respect to claim 8, Hannington teaches that the polymeric, non-adhesive material composition is comprised of precursor monomers of a non-adhesive polymer (page 14, lines 8-21).  
With respect to claim 9, Hannington teaches hardening the polymeric, non-adhesive material-composition, after the step of selectively positioning, wherein the step of hardening the polymeric, non-adhesive material composition is comprised of polymerizing the precursor monomers (page 8, line 28 – page 9, line 8).  
	With respect to claim 10, Hannington teaches polymerizing is comprised of crosslinking (page 14, lines 8-11).
With respect to claims 11 and 12, Hannington et al. teach producing a multilayer film
polymeric, non-adhesive material composition using a hot-melt polymer and hardening the hot-
melt polymer by cooling (Hannington: page 14, lines 3-7).
With respect to claim 14, Hannington teaches laying a cast film (122) on the connection face of the pressure sensitive adhesive layer (109) so as to form a main polymeric layer, the pressure sensitive adhesive layer being between the main polymeric layer and the liner.  
With respect to claim 17, Hannington teaches separating the liner of the multilayer film from the transferring the adhesion-controlling system from the liner to the adhesion face of the pressure sensitive adhesive layer by adhesion to the adhesive layer so as to form a covering film (page 13, lines 15-20).

Allowable Subject Matter
Claims 3-4, 6-7, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745